--------------------------------------------------------------------------------

 EXHIBIT 10.18
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 19, 2016, by and between Catherine M. Scarlett (“Executive”) and NBT
BANCORP INC., a Delaware corporation having its principal office in Norwich, New
York (“NBTB”).
W I T N E S S E T H :
WHEREAS, Executive currently serves as Executive Vice President, Chief Human
Resources Officer, and Chief Ethics Officer of NBTB and of NBT Bank, National
Association, a national banking association which is a wholly-owned subsidiary
of NBTB (“NBT Bank”) (together with NBTB, the “Company”);
WHEREAS, Executive and NBTB have previously entered into an Employment
Agreement, dated April 23, 2007, as amended and restated as of November 5, 2009
(the “Previous Employment Agreement”), and a Change in Control Agreement, dated
April 23, 2007, as amended and restated as of November 5, 2009, and as amended
as of January 24, 2013 (the “Change in Control Agreement”);
WHEREAS, the Company desires (i) to secure the continued employment of
Executive, subject to the provisions of this Agreement and (ii) to update, to
consolidate into one agreement, and to supersede the terms and conditions of the
Previous Employment Agreement and the Change in Control Agreement; and
WHEREAS, Executive desires to enter into the Agreement for such periods and upon
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, intending to be legally bound, the parties
agree as follows:
1. Employment; Responsibilities and Duties.
(a) NBTB hereby agrees to employ Executive and to cause NBT Bank and any
successor organization to NBT Bank to employ Executive, and Executive hereby
agrees to serve as Executive Vice President, Chief Human Resources Officer, and
Chief Ethics Officer of NBTB and of NBT Bank, and of any successor organization
to NBTB or NBT Bank, as applicable, during the Term of Employment (as defined in
Section 2 below).  During the Term of Employment, Executive shall perform all
duties and shall have the responsibilities and authority as set forth in the
bylaws of NBTB or NBT Bank, as applicable, or as may otherwise be determined and
assigned to her by NBTB or NBT Bank.  During the Term of Employment, Executive
shall report directly to the chief executive officer of NBTB or his designee.
(b) Executive shall devote her full working time and best efforts to the
performance of her responsibilities and duties hereunder.  During the Term of
Employment, Executive shall not, without the prior written consent of the chief
executive officer of NBTB or his designee render services in any capacity,
whether as an employee, independent contractor, or otherwise, whether or not
compensated, to any person or entity other than the Company or its affiliates;
provided, that Executive may, where involvement in such activities does not, as
reasonably determined by the Board of Directors of NBTB (the “Board”),
individually or in the aggregate significantly interfere with the performance of
her duties or violate the provisions of Section 4 hereof, (i) render services to
charitable organizations, (ii) manage her personal investments in compliance
with any Company limits or policies, and (iii) with the prior permission of the
chief executive officer of NBTB or his designee, hold such other directorships
or part-time academic appointments or have such other business affiliations as
would otherwise be prohibited under this Section 1.

--------------------------------------------------------------------------------

2. Term of Employment.
(a) The term of this Agreement (the “Term of Employment”) shall be the period
commencing on the date of this Agreement (the “Commencement Date”) and
continuing until the “Termination Date,” which, subject to Section 2(b) hereof,
shall mean the earliest to occur of:
(i) January 1, 2019; provided, however, that on December 31, 2017 and on each
December 31 thereafter (each, a “Renewal Date”), the remaining Term of
Employment shall automatically be extended by one additional year (to a total of
two (2) years) unless either the Company or Executive provides written notice to
the other party of non-renewal at least ninety (90) days prior to the applicable
Renewal Date;
(ii) the death of Executive;
(iii) Executive’s inability to engage in any substantial gainful activity, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months (“Disability”);
(iv) the discharge of Executive by NBTB or NBT Bank for “Cause,” which shall
mean the termination of Executive’s employment on account of: (a) any willful or
gross misconduct by Executive with respect to the business and affairs of NBTB
or NBT Bank, or with respect to any of their affiliates, for which Executive is
assigned material responsibilities or duties; (b) the conviction of Executive of
a felony (after the earlier of (I) the expiration of any applicable appeal
period without perfection of an appeal by Executive or (II) the denial of any
appeal as to which no further appeal or review is available to Executive),
whether or not committed in the course of her employment with NBTB and NBT Bank;
(c) Executive’s willful neglect, failure, or refusal to carry out her duties
hereunder in a reasonable manner (other than any such failure resulting from
Disability or death or from termination by Executive for Good Reason, as
hereinafter defined); or (d) the breach by Executive of any representation or
warranty in Section 4 hereof or of any provision of this Agreement which breach
is material and adverse to NBTB, NBT Bank, or any of their affiliates for which
Executive is assigned material responsibilities or duties; provided, however, in
each case, the Company shall provide prior written notice to Executive that
specifically identifies the event which NBTB or NBT Bank believes constitutes
Cause hereunder, and to the extent applicable, Executive shall have sixty (60)
days from receiving such notice to cure;
(v) Executive’s resignation from her position as Executive Vice President, Chief
Human Resources Officer, and Chief Ethics Officer of NBTB and of NBT Bank other
than for Good Reason (as hereinafter defined);
(vi) the termination of Executive’s employment by NBTB or NBT Bank “without
Cause,” which shall mean Executive’s termination of employment for any reason
other than those set forth in Subsections (i)-(v) of this Section 2(a), at any
time, upon the thirtieth (30th) day following notice to Executive; provided,
further, for the avoidance of doubt, that the Company’s providing notice of
non-renewal of the Agreement in accordance with Section 2(a)(i) shall not
constitute a termination of Executive’s employment without Cause and shall not
give rise to any severance benefits hereunder, other than as provided in Section
6(a); or
(vii) Executive’s resignation for Good Reason.  “Good Reason” shall mean,
without Executive’s express written consent, reassignment of Executive to a
material reduction in duties, responsibilities, or position other than for
Cause, a material decrease in the amount or level of Executive’s Base Salary or
benefits from the amount or level established in Section 3 hereof, or requiring
Executive to be based anywhere other than where Executive’s office is located
upon the date of this Agreement, except for required travel on the Company's
business to an extent substantially consistent with the business travel
obligations which Executive undertook on behalf of the Company as of the date of
this Agreement.  Notwithstanding the foregoing, if there exists (without regard
to this sentence) an event or condition that constitutes Good Reason, NBTB shall
have thirty (30) days from the date on which Executive gives the written notice
thereof to cure such event or condition (such notice to be given by Executive
within ninety (90) days from the date the event or condition first occurs) and,
if NBTB does so cure, such event or condition shall cease to constitute Good
Reason thirty (30) days after the end of the cure period.
(b) Notwithstanding anything to the contrary in Section 2(a) hereof, in the
event a tender offer or exchange offer is made by a Person (including any
individual, corporation, partnership, group, association, or other “person,” as
such term is used in Section 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than the Company or any employee benefit plan(s)
sponsored by the Company) for more than thirty percent (30%) of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors (“Voting Securities”), including shares of
common stock, no par value, of the Company (the “Company Shares”), Executive
agrees that she will not leave the employ of the Company (other than as a result
of Disability) and will render services to the Company in the capacity in which
she then serves until such tender offer or exchange offer has been abandoned or
terminated or a Change in Control of the Company has occurred as a result of
such tender offer or exchange offer.  If, during the period Executive is
obligated to continue in the employ of the Company pursuant to this Section
2(b), the Company terminates Executive’s employment without Cause or Executive
provides written notice of her decision to terminate her employment for Good
Reason, Executive’s obligations under this Section 2(b) shall thereupon
terminate, and Executive will be entitled to payments provided under Section
6(b).

--------------------------------------------------------------------------------

(c) A Termination Date shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, for purposes of any such
provision of this Agreement, any references to a “termination,” “termination of
employment,” or like terms shall mean a “separation from service.”
3. Compensation.  For the services to be performed by Executive for the Company
and its affiliates under this Agreement, Executive shall be compensated in the
following manner:
(a) Base Salary.  During the Term of Employment:
(i) The Company shall pay Executive a salary, which on an annual basis shall be
two hundred ninety-two thousand one hundred dollars ($292,100.00) (“Base
Salary”), subject to annual adjustments based on recommendations from the NBTB
Compensation and Benefits Committee and in line with compensation for comparable
positions in companies of similar size and structure, but in no case less than
two hundred ninety-two thousand one hundred dollars ($292,100.00). The Base
Salary shall be payable in accordance with the normal payroll practices of the
Company, with respect to executive personnel as presently in effect or as they
may be modified by the Company from time to time.
(ii) Executive shall be eligible to be considered for performance bonuses
commensurate with Executive’s title and salary grade in accordance with the
compensation policies of the Company with respect to executive personnel in
effect as of the Commencement Date or as they may be modified by the Company
from time to time.
(b) Employee Benefit Plans or Arrangements.  During the Term of Employment,
Executive shall be entitled to participate in all employee benefit plans of the
Company, as presently in effect as of the Commencement Date or as they may be
modified by the Company from time to time, under such terms as may be applicable
to officers of Executive’s rank employed by NBTB, NBT Bank, or their affiliates,
including, without limitation, plans providing retirement benefits, stock
options, restricted stock, or stock units, medical insurance, life insurance,
disability insurance, long term care insurance, and accidental death or
dismemberment insurance, provided that there be no duplication of such benefits
as are provided under any other provision of this Agreement.
(c) Equity Awards.  Executive shall be eligible for awards, as determined by and
in the sole discretion of the Board, under NBTB’s 2008 Omnibus Incentive Plan,
or any successor thereto, as applicable to officers of Executive’s rank.
(d) Vacation and Sick Leave.  During the Term of Employment, Executive shall be
entitled to paid annual vacation periods and sick leave in accordance with the
policies of the Company applicable to officers of Executive’s rank employed by
NBTB, NBT Bank, or their affiliates, as in effect as of the Commencement Date or
as may be modified by the Company from time to time, but in no event shall
Executive be entitled to less than five (5) weeks of paid vacation per year.
(e) Enhanced Retirement Benefit.  During the Term of Employment, Executive shall
be eligible to receive a contribution to her deferred compensation account on an
annual basis in an amount as determined by and in the sole discretion of the
Board.
(f) Withholding.  All compensation to be paid to Executive hereunder shall be
subject to applicable federal, state, and local taxes and all other required
withholdings.  Executive hereby acknowledges and agrees that she is responsible
for all taxes in connection with any benefits, fringe benefits, or perquisites
provided under this Agreement, and she is not entitled to a Gross Up.

--------------------------------------------------------------------------------

(g) Expenses.  During the Term of Employment, Executive shall be reimbursed for
reasonable travel and other expenses incurred or paid by Executive in connection
with the performance of her services under this Agreement, upon presentation of
expense statements or vouchers or such other supporting information as may from
time to time be requested by the Company, in accordance with such policies of
the Company as are in effect as of the Commencement Date and as may be modified
by the Company from time to time, under such terms as may be applicable to
officers of Executive’s rank employed by NBTB, NBT Bank, or their affiliates. 
All expenses or other reimbursements under this Agreement shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive (provided that if any such
reimbursements constitute taxable income to Executive, such reimbursements shall
be paid no later than March 15th of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred), and no such
reimbursement of expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.
4. Confidential Business Information; Non-Competition; Non-Solicitation.
(a) Executive acknowledges that certain business methods, creative techniques,
and technical data of the Company and any of its affiliates and the like are
deemed by the Company to be and are in fact confidential business information of
the Company or its affiliates or are entrusted to third parties.  Such
confidential information includes, but is not limited to, procedures, methods,
sales relationships developed while in the service of the Company or its
affiliates, knowledge of customers and their requirements, marketing plans,
marketing information, studies, forecasts, and surveys, competitive analyses,
mailing and marketing lists, new business proposals, lists of vendors,
consultants, and other persons who render service or provide material to the
Company or its affiliates, and compositions, ideas, plans, and methods belonging
to or related to the affairs of the Company or its affiliates (collectively,
“Confidential Information”).  In this regard, the Company asserts proprietary
rights in all of its Confidential Information and that of its affiliates, except
for such information as is clearly in the public domain.  Notwithstanding the
foregoing, information that would be generally known or available to persons
skilled in Executive’s fields shall be considered to be “clearly in the public
domain” for the purposes of the preceding sentence.  Executive acknowledges that
in connection with her employment with the Company, Executive has had or may
have access to such Confidential Information, and she agrees that she will not
disclose or divulge to any third party, except as may be required by her duties
hereunder, by law, regulation, or order of a court or government authority, or
as directed by the Company, nor shall she use to the detriment of the Company or
its affiliates or use in any business or on behalf of any business competitive
with or substantially similar to any business of the Company or its affiliates,
any Confidential Information obtained during the course of her employment by the
Company.  In the event that disclosure is required by law, regulation, or order
of a court or government authority, Executive agrees that as soon as practical
and in any event no later than thirty (30) days after receiving notice that
Executive is required to make such disclosure, Executive will provide notice to
the Company of such requirement by law, regulation, or order of a court or
government authority.  This Section 4(a) shall not be construed as restricting
Executive from disclosing such information to the employees of the Company or
its affiliates.  On or before the Termination Date, Executive shall promptly
deliver to the Company any and all Confidential Information in her possession,
whether tangible, electronic, or intangible in form.
(b) Executive acknowledges that in the course of employment with the Company,
Executive has had and will have access to and gained knowledge of the trade
secrets and other Confidential Information of the Company and its affiliates;
has had and will have substantial relationships with the customers of the
Company and its affiliates; and has performed and will perform services of
special, unique, and extraordinary value to the Company and its affiliates. 
Therefore, Executive agrees that notwithstanding the termination of this
Agreement for any reason, from the Commencement Date until the second (2nd)
anniversary of the Termination Date, the Executive shall not, directly or
indirectly, on behalf of herself or any other person or entity, without the
written consent of the Company:
(i) become an officer, employee, consultant, director, or trustee of any savings
bank, savings and loan association, savings and loan holding company, bank or
bank holding company, where such position entails providing services to such
company in any city, town, or county in which the Company or its affiliates has
an office, determined as of the Termination Date, where Executive’s position or
service for such business is competitive with or otherwise similar to any of
Executive’s positions or services for the Company or its affiliates;

--------------------------------------------------------------------------------

(ii) induce or solicit any customer, supplier, or agent of the Company or its
affiliates about whom Executive has gained Confidential Information or with whom
Executive, by virtue of her employment with the Company, has established a
relationship or had frequent contact, to terminate or curtail an existing
business or commercial relationship with the Company or its affiliates;
(iii) induce or solicit any customer or supplier of the Company or its
affiliates about whom Executive has gained Confidential Information or with whom
Executive, by virtue of her employment with the Company, has established a
relationship or had frequent contact, to provide or purchase goods or services
similar to the goods or services provided by it to or purchased by it from the
Company or its affiliates; provided, however, that the provisions of this clause
(iii) only apply to those persons or entities who are customers or suppliers of
the Company or its affiliates as of the Termination Date or who were customers
of the Company or its affiliates during the one-year period prior to the
Termination Date; or
(iv) solicit, induce, recruit, offer employment to, hire, or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any officer or employee of NBTB, NBT Bank,
or their affiliates, to terminate his or her employment.
(c) Executive acknowledges and agrees that irreparable injury will result to the
Company in the event of a breach of any of the provisions of this Section 4 (the
“Designated Provisions”) and that the Company will have no adequate remedy at
law with respect thereto.  Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy the
Company may have, the Company shall be entitled to the entry of a preliminary
and permanent injunction (including, without limitation, specific performance)
by a court of competent jurisdiction in Chenango County, New York, or elsewhere,
to restrain the violation or breach thereof by Executive, and Executive submits
to the jurisdiction of such court in any such action.
(d) It is the desire and intent of the parties that the provisions of this
Section 4 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. 
Accordingly, if any particular provision of this Section 4 shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made.  In addition, should
any court determine that the provisions of this Section 4 shall be unenforceable
with respect to scope, duration, or geographic area, such court shall be
empowered to substitute, to the extent enforceable, provisions similar hereto or
other provisions so as to provide to the Company, to the fullest extent
permitted by applicable law, the benefits intended by this Section 4.
5. Life Insurance.  In light of the unusual abilities and experience of
Executive, NBTB (or NBT Bank or their affiliates) in its discretion may apply
for and procure as owner and for its own benefit insurance on the life of
Executive, in such amount and in such form as NBTB may choose.  NBTB shall make
all payments for such insurance and shall receive all benefits from it. 
Executive shall have no interest whatsoever in any such policy or policies but,
at the request of NBTB, shall submit to medical examinations and supply such
information and execute such documents as may reasonably be required by the
insurance company or companies to which NBTB has applied for insurance.
6. Payments Upon Termination.
(a) Generally.  In the event that the Term of Employment shall be terminated for
any reason, Executive shall, in consideration for Executive’s covenants pursuant
to Section 4 hereof, be entitled to receive, upon the occurrence of any such
event:
(i) any unpaid Base Salary, payable pursuant to Section 3(a)(i) hereof, which
shall have been earned and accrued as of the Termination Date; and
(ii) such rights as Executive shall have accrued as of the Termination Date
under the terms of any plans or arrangements in which she participates pursuant
to Section 3 hereof, any right to reimbursement for expenses accrued as of the
Termination Date pursuant to Section 3(g) hereof, and the right to receive the
cash equivalent of paid annual leave accrued but unpaid as of the Termination
Date pursuant to Section 3(d) hereof.

--------------------------------------------------------------------------------

(b) Termination without Cause or Resignation for Good Reason.  Subject to
Sections 6(c) and 6(d) of this Agreement, in the event that the Term of
Employment shall be terminated for the reason set forth in Section 2(a)(vi)
(termination without Cause) or Section 2(a)(vii) (resignation for Good Reason)
of this Agreement, Executive shall be entitled to receive, in addition to the
amounts and rights set forth in Section 6(a) hereof, a lump sum payment equal to
2.0 times Executive’s Base Salary.
(c) Change in Control.
(i) Subject to Section 6(d) hereof, in the event that the Term of Employment
shall be terminated for the reason set forth in Section 2(a)(vi) (termination
without Cause) or Section 2(a)(vii) (resignation for Good Reason) hereof within
twenty-four (24) months of a Change in Control (it being recognized that more
than one such event may occur, in which case the twenty-four (24)-month period
shall run from the date of each such occurrence), Executive shall be entitled to
receive, in addition to the amounts and rights set forth in Section 6(a) hereof
and in lieu of the amounts and rights set forth in Section 6(b), the following:
(A) A payment equal to the product of 2.0 multiplied by the Executive’s Base
Salary for the calendar year in which the Change in Control occurs; provided
that such payment shall be paid in two (2) equal, annual installments, with the
first installment to be made within thirty (30) days of Executive’s Termination
Date and the remaining one (1) installment made on the first business day of
January of the next calendar year; provided, further, that under no
circumstances shall two (2) installment payments be made during a single tax
year of Executive; and
(B) (1) the Company shall maintain in full force and effect, for Executive’s
continued benefit and, if applicable, for the continued benefit of Executive’s
spouse and dependents, for two (2) years after the Termination Date, or such
longer period as may be provided by the terms of the appropriate plan, certain
noncash employee benefit plans, programs, or arrangements (including, without
limitation, life insurance and health, dental, and vision insurance plans, but
excluding disability or accidental death and dismemberment insurance) in which
Executive was entitled to participate immediately prior to the Termination Date,
as in effect at the Termination Date, or, if more favorable to Executive and, if
applicable, Executive’s spouse and dependents, as in effect generally at any
time thereafter with respect to executive employees of the Company or any
successor; provided that Executive’s continued eligibility for and participation
in such plans, programs, and arrangements is possible after Termination Date
under the general terms and provisions of such plans, programs, and
arrangements; provided, however, that if Executive becomes eligible to
participate in a benefit plan, program, or arrangement of another employer which
confers substantially similar benefits upon Executive, Executive shall cease to
receive benefits under this subsection in respect of such plan, program, or
arrangement; provided, further, that for health benefits that extend beyond the
COBRA limitation period, the Company shall pay Executive an amount equal to the
benefits that Executive would have received under this Section 6(c)(i)(B)(1)
without regard to such limitation, and (2) Executive’s benefit under any
retirement plans maintained by the Company in which Executive is a participant
shall be fully vested upon the Termination Date.  In the event that Executive’s
participation in any such plan, program, or arrangement is not possible after
the Termination Date under the general terms and provisions of such plans,
programs, and arrangements, the Company shall arrange to provide Executive with
benefits substantially similar to those which Executive is entitled to receive
under such plans, programs, and arrangements or alternatively, pay an amount
equal to the reasonable value of such substantially similar benefits. If
Executive elects or, if applicable, her spouse or dependents elect, COBRA
continuation coverage after the Termination Date, the Company will pay the
applicable COBRA premium for the maximum period during which such coverage is
available.  Executive and, if applicable, Executive’s spouse and dependents may
elect, in lieu of COBRA continuation coverage, to have the acquiring entity
obtain an individual or group health insurance coverage and the acquiring entity
will pay premiums thereunder for the maximum period during which you and, if
applicable, your spouse and family could have elected to receive COBRA
continuation coverage.

--------------------------------------------------------------------------------

(ii) In the event that the Term of Employment shall be terminated for the reason
set forth in Section 2(a)(iii) (termination on account of Disability) hereof
within twenty-four (24) months of a Change in Control (it being recognized that
more than one such event may occur, in which case the twenty-four (24)-month
period shall run from the date of each such occurrence), Executive’s benefits
shall thereafter be determined in accordance with the Company’s long-term
disability income insurance plan.  If the Company’s long-term disability income
insurance plan is modified or terminated following a Change in Control, the
Company shall substitute such a plan with benefits applicable to Executive
substantially similar to those provided by such plan prior to its modification
or termination.  During any period that Executive fails to perform her duties
hereunder as a result of incapacity due to physical or mental illness, Executive
shall continue to receive her Base Salary at the rate then in effect until her
employment is terminated by the Company for Disability.
(iii) A “Change in Control” of the Company shall mean the occurrence of one of
the following:
(A) A change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A, as in effect on the
date hereof, pursuant to the Exchange Act; provided that, without limitation,
such a change in control shall be deemed to have occurred at such time as any
Person hereafter becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of thirty percent (30%) or more of
the combined voting power of NBTB’s Voting Securities;
(B) During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof, unless the election, or the nomination for election
by NBTB’s shareholders, of each new director was approved by a vote of at least
two-thirds (2/3) of the directors then still in office, who were directors at
the beginning of the period;
(C) There shall be consummated (x) any consolidation or merger of NBTB in which
NBTB is not the continuing or surviving corporation or pursuant to which Voting
Securities would be converted into cash, securities, or other property, other
than a merger of NBTB in which the holders of Voting Securities immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of NBTB, provided that
any such consolidation, merger, sale, lease, exchange, or other transfer
consummated at the insistence of an appropriate banking regulatory agency shall
not constitute a change in control of NBTB;
(D) Approval by the shareholders of NBTB of any plan or proposal for the
liquidation or dissolution of NBTB; or
(E) Any event which would be described in Subsections (A), (B), (C), or (D) of
this Section 6(c)(iii) if “NBT Bank” were substituted for “NBTB” therein.
In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or
any subsidiary of either of them, (A) by NBTB, NBT Bank, or any subsidiary of
either of them or (B) by any employee benefit plan maintained by any of them.
(iv) Within five (5) days following the consummation of a Change in Control of
the Company, the Company (or its successor) shall establish a trust that
conforms in all regards with the model trust published in Revenue Procedure
92-64 and deposit an amount sufficient to satisfy all liabilities of the Company
under Section 6(c) of this Agreement.  The trust shall be established with an
independent trustee, if the Executive so chooses, and the Company (or its
successor) shall be responsible for all set-up and ongoing fees associated with
the trust until the satisfaction of all obligations under the trust.
(d) Release.  Payment and provision of the benefits described in Sections 6(b)
and 6(c) of this Agreement (the “Severance Payments”) are subject to Executive’s
execution and delivery to NBTB of a Separation Agreement and Release, in
substantially the form attached hereto as Exhibit A (the “Release”), which shall
be incorporated by reference into this Agreement and become a part hereof,
within sixty (60) days of Executive’s termination of employment, which has (and
not until it has) become irrevocable, releasing NBTB, NBT Bank, and any of their
affiliates, and their directors, officers, and employees, from any and all
claims or potential claims arising from or related to Executive’s employment
with NBTB, NBT Bank, or any of their affiliates or Executive’s termination of
employment.  If the Release is executed and delivered and no longer subject to
revocation as provided in the preceding sentence, payments or benefits shall
commence upon the first scheduled payment date immediately after the date the
Release is executed and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s Termination Date, and any payments made thereafter shall
continue as provided herein.  The delayed benefits shall in any event expire at
the time such benefits would have expired had such benefits commenced
immediately following Executive’s Termination Date.

--------------------------------------------------------------------------------

The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this Section 6(d) during the
period of such delay, provided that Executive shall bear the full cost of such
benefits during such delay period.  Upon the date such benefits would otherwise
commence pursuant to this Section 6(d), the Company may reimburse Executive the
Company’s share of the cost of such benefits, to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, in each case had such benefits commenced immediately upon Executive’s
Termination Date.  Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.
(e) No Mitigation.  Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor, except as expressly set forth in Section 6(c)(i)(B) of this
Agreement, shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned or benefits received by
Executive as the result of employment by another employer after the Termination
Date or otherwise.
(f) Regulatory Limits.  Notwithstanding any other provision in this Agreement,
the Company may terminate or suspend this Agreement and the employment of
Executive hereunder, as if such termination were for Cause, to the extent
required by the applicable federal or state statue related to banking, deposit
insurance, or bank or savings institution holding companies, or by regulations
or orders issued by the Office of the Controller of the Currency, the Federal
Deposit Insurance Corporation, or any other state or federal banking regulatory
agency having jurisdiction over NBTB or NBT Bank, and no payment shall be
required to be made to or for the benefit of Executive under this Agreement to
the extent such payment is prohibited by applicable law, regulation, or order
issued by a banking agency or a court of competent jurisdiction; provided, that
it shall be the Company’s burden to prove that any such action was so required.
7. Maximization of After-Tax Amounts.  Notwithstanding anything contained herein
to the contrary, in the event any payments or benefits Executive becomes
entitled to pursuant to this Agreement or any other payments or benefits
received or to be received by Executive in connection with a Change in Control
or termination of employment (whether pursuant to the terms of any other
agreement, plan, or arrangement, or otherwise, with the Company, any Person
whose actions result in a Change in Control, or any affiliate of the Company or
such Person) (collectively the “Payments”) will be subject to the tax (the
“Excise Tax”) imposed by Code Section 4999, the payments or benefits due under
this Agreement shall be reduced so that the Payments will not result in the
imposition of such Excise Tax.  The Payment reduction contemplated by the
preceding sentence shall be implemented by determining the “Parachute Payment
Ratio” (as defined below) for each “parachute payment” within the meaning of
Code Section 280G (“Section 280G”), and then reducing the “parachute payments”
in order beginning with the “parachute payment” with the highest Parachute
Payment Ratio.  For “parachute payments” with the same Parachute Payment Ratio,
such “parachute payments” shall be reduced based on the time of payment of such
“parachute payments” with amounts having later payment dates being reduced
first.  For “parachute payments” with the same Parachute Payment Ratio and the
same time of payment, such “parachute payments” shall be reduced on a pro rata
basis (but not below zero) prior to reducing “parachute payments” with a lower
Parachute Payment Ratio.  For purposes hereof, the term “Parachute Payment
Ratio” shall mean a fraction, the numerator of which is the value of the
applicable “parachute payment” for purposes of Section 280G and the denominator
of which is the intrinsic value of such “parachute payment.”  For purposes of
determining whether any of the Payments will be subject to the Excise Tax and
the amount of such Excise Tax, (i) the entire amount of the Payments shall be
treated as “parachute payments” within the meaning of Code Section 280G(b)(2)
and as subject to the Excise Tax, unless and to the extent, in the written
opinion of the Company’s independent accountants and as reasonably acceptable to
Executive, such payments (in whole or in part) are not subject to the Excise
Tax; and (ii) the value of any noncash benefits or any deferred payment or
benefit (constituting a part of the Payments) shall be determined by the
Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4).  Notwithstanding the foregoing, if (i) the Payments
exceed three (3) times Executive’s “base amount” as defined within Section 280G
and (ii) Executive would receive at least $50,000 more on a net after-tax basis
if her Payments were not reduced pursuant to this Section 7 (after Executive’s
payment of the Excise Tax), then the Company will not reduce the Payments to
Executive, and Executive shall be responsible for the Excise Tax related
thereto.  For purposes of determining the net after-tax benefit, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of the
federal income taxation applicable to individuals (without taking into account
surtaxes or loss or reduction of deductions) for the calendar year in which the
Termination Date occurs and state and local income taxes at the highest marginal
rates of taxation in the state and locality of your residence on the Termination
Date.

--------------------------------------------------------------------------------

8. Representations and Warranties.
(a) Executive represents and warrants to the Company that her execution,
delivery, and performance of this Agreement will not result in or constitute a
breach of or conflict with any term, covenant, condition, or provision of any
commitment, contract, or other agreement or instrument, including, without
limitation, any other employment agreement, to which Executive is or has been a
party.
(b) Executive shall indemnify, defend, and hold harmless the Company for, from,
and against any and all losses, claims, suits, damages, expenses, or
liabilities, including court costs and counsel fees, which the Company has
incurred or to which the Company may become subject, insofar as such losses,
claims, suits, damages, expenses, liabilities, costs, or fees arise out of or
are based upon any failure of any representation or warranty of Executive in
Section 8(a) hereof to be true and correct when made.
9. Notices.  All notices, consents, waivers, or other communications which are
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered personally or by messenger, transmitted by telex
or telegram, by express courier, or sent by registered or certified mail, return
receipt requested, postage prepaid.  All communications shall be addressed to
the appropriate address of each party as follows:
     If to NBTB or NBT Bank:
          NBT Bancorp Inc.
          52 South Broad Street
Norwich, New York  13815
Attention: Chief Executive Officer


 With a required copy to:
       Richard Schaberg
       Hogan Lovells US L.L.P.
       555 13th Street, N.W.
       Washington, D.C. 20004-1109
       Fax: (202) 637-5910

If to Executive, to Executive’s most recent address on file with the Company.
All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.
10. Assignment; Successors.  Neither party may assign this Agreement or any
rights or obligations hereunder without the consent of the other party.  This
Agreement shall inure to the benefit of, and be binding upon, any corporate or
other successor or assignee of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase, or otherwise, all or
substantially all of the business or assets of the Company.  The Company shall
require any such successor, by an agreement in form and substance satisfactory
to Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
if no such succession had taken place.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees, and
legatees.  If Executive should die while any amount would still be payable to
Executive hereunder if Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee, or if there is no
such designee, to Executive’s estate.

--------------------------------------------------------------------------------

11. Governing Law.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of New York, without giving effect to
the principles of conflicts of law thereof.  The parties hereby designate
Chenango County, New York to be the proper jurisdiction and venue for any suit
or action arising out of this Agreement.  Each of the parties consents to
personal jurisdiction in such venue for such a proceeding and agrees that it may
be served with process in any action with respect to this Agreement or the
transactions contemplated thereby by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of New York.  Each of the parties irrevocably and unconditionally waives
and agrees, to the fullest extent permitted by law, not to plead any objection
that it may now or hereafter have to the laying of venue or the convenience of
the forum of any action or claim with respect to this Agreement or the
transactions contemplated thereby brought in the courts aforesaid.
12. Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
understanding between the Company and Executive relating to the subject matter
hereof.  Any previous discussions, agreements, commitments, or understandings
between the parties hereto or between Executive and NBTB, NBT Bank, or any of
their affiliates, whether oral or written, regarding the subject matter hereof,
including without limitation the terms and conditions of employment,
compensation, benefits, retirement, competition following employment, and the
like, are superseded by this Agreement.  Without limitation, this Agreement
expressly supersedes the Previous Employment Agreement and the Change in Control
Agreement.  Neither this Agreement nor any provisions hereof can be modified,
changed, discharged, or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge, or termination is sought. 
No waiver, by either party hereto at any time, of any breach by the other party
hereto or of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same, or at any prior or subsequent, time.
13. Illegality; Severability.
(a) Notwithstanding anything in this Agreement to the contrary, this Agreement
is not intended and shall not be construed to require any payment to Executive
which would violate any federal or state statute or regulation, including
without limitation the “golden parachute payment regulations” of the Federal
Deposit Insurance Corporation codified to Part 359 of title 12, Code of Federal
Regulations.
(b) If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever:
(i) the validity, legality, and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby; and
(ii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provisions held to be invalid, illegal, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal, or unenforceable.
14. 409A Compliance.
(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  In no event whatsoever
shall NBTB, NBT Bank, or any of their directors, officers, employees, or agents
be liable for any additional tax, interest, or penalty that may be imposed on
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be subject to offset,
counterclaim, or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A.  For purposes of Code Section 409A,
Executive’s right to receive any installment payment pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.

--------------------------------------------------------------------------------

(b) Notwithstanding any other payment schedule provided herein to the contrary,
if Executive is deemed on the Termination Date a “specified employee” within the
meaning of that term under Code Section 409A, then each of the following shall
apply:
(i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of Executive’s “separation from
service,” and (B) the date of Executive’s death (the “Delay Period”), to the
extent required under Code Section 409A.  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 14 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid to Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and
(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.
15. Arbitration.  Subject to the right of each party to seek specific
performance (which right shall not be subject to arbitration), if a dispute
arises out of or is in any way related to this Agreement or the asserted breach
thereof, such dispute shall be referred to arbitration before the American
Arbitration Association (the “AAA”) pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (the “Arbitration Rules”).  A dispute subject
to the provisions of this Section 15 will exist if either party notifies the
other party in writing that a dispute subject to arbitration exists and states,
with reasonable specificity, the issue subject to arbitration (the “Arbitration
Notice”).  The parties agree that, after the issuance of the Arbitration Notice,
the parties will try in good faith between the date of the issuance of the
Arbitration Notice and the date the dispute is set for arbitration to resolve
the dispute by mediation in accordance with the Arbitration Rules.  If the
dispute is not resolved by the date set for arbitration, then any controversy or
claim arising out of this Agreement or the asserted breach hereof shall be
resolved by binding arbitration and judgment upon any award rendered by
arbitrator(s) may be entered in a court having jurisdiction. In the event any
claim or dispute involves an amount in excess of $100,000, either party may
request that the matter be heard and resolved by a single arbitrator.  The
arbitrator shall have the same power to compel the attendance of witnesses and
to order the production of documents or other materials and to enforce discovery
as could be exercised by a United States District Court judge sitting in
Chenango County, New York.  In the event of any arbitration, each party shall
have a reasonable right to conduct discovery to the same extent permitted by the
Federal Rules of Civil Procedure, provided that discovery shall be concluded
within ninety (90) days after the date the matter is set for arbitration.  The
arbitrator or arbitrators shall have the power to award reasonable attorneys’
fees to the prevailing party.  Any provisions in this Agreement to the contrary
notwithstanding, this Section 15 shall be governed by the Federal Arbitration
Act, and the parties have entered into this Agreement pursuant to such act.
16. Costs of Litigation.  In the event litigation is commenced to enforce any of
the provisions hereof, or to obtain declaratory relief in connection with any of
the provisions hereof, the prevailing party shall be entitled to recover
reasonable attorneys’ fees.  In the event this Agreement is asserted in any
litigation as a defense to any liability, claim, demand, action, cause of
action, or right asserted in such litigation, the party prevailing on the issue
of that defense shall be entitled to recovery of reasonable attorneys’ fees.
17. Company Right to Recover.  If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company as a
result of misconduct, with regard to any financial reporting requirement under
the securities laws, and Executive is subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 and Executive knowingly engaged in
the misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct, or was grossly negligent in failing to prevent
the misconduct, Executive shall reimburse the Company the amount of any payment
earned or accrued during the twelve (12)-month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained such
material noncompliance.

--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement, if the Company is required to
prepare an accounting restatement, Executive will forfeit any payments made
based on the achievement of pre-established performance goals that are later
determined, as a result of the accounting restatement, not to have been
achieved.
To the extent that any payment is made to Executive pursuant to this Agreement
and information later becomes available that would have led to supervisory
disapproval of the payment, then the Company and its successors expressly
reserve the right to suspend or deny full allocation of all remaining payments
and/or compel repayment of any or all dispersed payments, should later
information warrant such action.  Subsequent information which would lead to the
exercise of these rights would include, without limitation, any information
indicating that Executive has committed, is substantially responsible for, or
has violated the respective acts or omissions, conditions, or offenses outlined
in 12 C.F.R. section 359.4(a)(4).
18. Cooperation.  The parties agree that certain matters in which Executive will
be involved during the Term of Employment may necessitate Executive’s
cooperation in the future. Accordingly, following the termination of Executive’s
employment for any reason, to the extent reasonably requested by the Board,
Executive shall cooperate with the Company in connection with matters arising
out of Executive’s service to the Company; provided, that the Company shall make
reasonable efforts to minimize disruption of Executive’s other activities. The
Company shall reimburse Executive for reasonable expenses incurred in connection
with such cooperation and, to the extent that Executive is required to spend
substantial time on such matters, the Company shall compensate the Executive at
an hourly rate based on Executive’s Base Salary on the Termination Date or at
another mutually agreed upon rate.
19. Affiliation.  A company will be deemed to be an “affiliate” of, or 
“affiliated” with NBTB or NBT Bank according to the definition of “Affiliate”
set forth in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
20. Headings.  The section and subsection headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.


[Signature Page Follows]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the day and year first above written.



 
NBT BANCORP INC.
By: /s/ John H. Watt, Jr.
Name: John H. Watt, Jr.
Title: President & Chief Executive Officer
     
EXECUTIVE
/s/ Catherine M. Scarlett
Catherine M. Scarlett



Signature Page to Employment Agreement



--------------------------------------------------------------------------------

Exhibit A
SEPARATION AGREEMENT AND RELEASE


I. In consideration of receipt and acceptance of the separation payments
described in the Employment Agreement and listed on Appendix A between NBT
BANCORP INC. (“NBTB”) and Catherine M. Scarlett (“Executive”), dated December
19, 2016 (the “Employment Agreement”), into which this Separation Agreement and
Release (“Separation Agreement”) is incorporated by reference, Executive, on
behalf of himself and her agents, heirs, executors, administrators, successors,
and assigns, unconditionally and generally releases NBTB and NBT Bank, National
Association (“NBT Bank”), their respective current and former owners, officers,
directors, parents, affiliates, subsidiaries, related entities, agents and
employees, and the heirs, executors, administrators, successors and assigns of
all of the foregoing (collectively, “Releasee”), from or in connection with, and
Executive hereby waives and/or settles, with prejudice, any and all complaints,
causes of action, suits, controversies, or any liability, claims, demands, or
damages, known or unknown and of any nature whatsoever and which Executive ever
had, now has or shall or may have as of the date of this Separation Agreement,
including without limitation, those arising directly or indirectly pursuant to
or out of any aspect of Executive’s employment or termination from employment
with NBTB, NBT Bank or any other Releasee.


II. Specifically, without limitation of the foregoing, and except as to the
enforcement of this Separation Agreement and any rights which cannot be waived
as a matter of law, the release and waiver of claims under this Separation
Agreement shall include and apply to any rights and/or claims (i) arising under
any contract or employment arrangement, express or implied, written or oral;
(ii) for wrongful dismissal or termination of employment; (iii) arising under
any applicable federal, state, local or other statutes, laws, ordinances,
regulations or the like, or case law, that relate to employment or employment
practices and/or specifically, that prohibit discrimination based upon age,
race, religion, sex, national origin, disability, genetic information or any
other unlawful bases, including without limitation, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Civil Rights Act of 1866, the Equal Pay Act of 1963, the Family Medical Leave
Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, Executive Order 11246, the Worker Adjustment and
Retraining Notification Act, the New York State Human Rights Law, the New York
City Human Rights Law, the New York Labor Law, all as amended, and any other
statutes, orders, laws, ordinances, regulations applicable to Employee’s
employment, of any state or city in which any Releasee is subject to
jurisdiction, and/or any political subdivision thereof; (iv) based upon any
other federal, state or local statutes, orders, laws, ordinances, regulations,
case law, public policy, or common law or the like; (v) concerning recruitment,
hiring, discharge, promotions, transfers, employment status, right to
reemployment, wages, bonus or incentive pay, severance pay, stock or stock
options, employment benefits (including, without limitation, sick or other
leave, medical, disability, life, or any other insurance, 401(k), pension, other
retirement plans or benefits, or any other fringe benefits), workers’
compensation, intentional or negligent misrepresentation and/or infliction of
emotional distress, interference with contract, fraud, libel, slander,
defamation, invasion of privacy or loss of consortium, together with any and all
tort, contract, or other claims which have been or might have been asserted by
Executive or on her behalf in any suit, charge of discrimination, or claim
against the Releasee; and (vi) for damages, including without limitation,
punitive or compensatory damages, or for attorneys’ fees, expenses, costs,
wages, injunctive or equitable relief.


III. Executive expressly understands and acknowledges that it is possible that
unknown losses or claims exist or that present losses may have been
underestimated in amount or severity, and Executive explicitly took that into
account in determining the amount of consideration to be paid for the giving of
the release in this Separation Agreement, and a portion of said consideration
and the mutual covenants were given in exchange for a full satisfaction and
discharge of such claims.


IV. Executive and NBT Bank acknowledge that the above release and waiver of
claims shall not apply to the obligation of NBT Bank to make payments (if any)
of any vested benefit under NBT Bank’s tax-qualified employee benefit plans nor
to Executive’s right to continue healthcare insurance under the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985.



--------------------------------------------------------------------------------



V. Executive represents and warrants that she has not filed or commenced any
complaints, claims, actions or proceeding of any kind against any Releasee with
any federal, state or local court or any administrative or regulatory body. 
Executive agrees not to commence or participate as a party in any proceeding in
any court or forum against any Releasee which is based upon any act, omission or
occurrence up to and including the date of the execution of this Separation
Agreement.  Executive further agrees not to encourage or participate in any
action or proceeding brought by any person (except a government agency) against
any Releasee.  Notwithstanding the foregoing, this Separation Agreement does not
affect Executive’s right to file a charge or complaint with any state, local or
federal agency or to participate or cooperate in such a matter.  However,
Executive acknowledges that she is not entitled to monetary damages resulting
from any such actions.


VI. This Separation Agreement is not and shall not be construed as an admission
by any Releasee or Executive of any wrongdoing or illegal acts or omissions and
each party expressly denies that they engaged in any wrongdoing or illegal or
acts or omissions.  Executive shall not, except as may be required by law, make
any oral or written negative, disparaging or adverse statements, suggestions or
representations of or concerning NBT Bank or any Releasee.


VII.          Executive agrees to cooperate reasonably with and to be readily
available to NBT Bank to assist in any matter, including government agency
investigations, court litigation or potential litigation, about which Executive
may have knowledge.  If Executive receives a subpoena or other legal process
relating in any way to same, Executive immediately will provide NBT Bank notice
of the contact or the service of such subpoena or other legal process, and shall
cooperate with NBT Bank in responding.


VIII.         Except as prohibited by law, each Releasee shall be excused from
any obligation to make payment of the separation payments in the Employment
Agreement in the event that  paragraphs I through IV of this Separation
Agreement are determined to be void or unenforceable, in whole or in part; or
Executive is found to have made a material misstatement in any term, condition,
representation or acknowledgement in this Separation Agreement, in either of
which event Executive shall also be liable for any damages and costs suffered or
incurred by any Releasee by reason of such misstatement or breach.


IX.             This Separation Agreement shall be incorporated by reference
into the Employment Agreement and shall be made a part thereof.


X. Executive agrees and acknowledges that:


 (a) With respect to the General Release in Section II hereof, Executive agrees
and understands that she is specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.  Executive
acknowledges that she has read and understands this Agreement and executes it
voluntarily and without coercion;


(b)  Executive has been advised by NBT Bank to consult with an attorney before
executing this Separation Agreement and has been given twenty-one (21) days to
review this Separation Agreement and to consider whether to sign this Separation
Agreement.  Executive may elect to sign this Separation Agreement prior to the
expiration of the twenty-one (21) day consideration period specified herein, and
Executive agrees that if she elects to do so, such election is knowing and
voluntary and comes after full opportunity to consult with an attorney;


 (c)  Executive has the right to revoke this Separation Agreement within the
seven (7) day period following the date Executive signs this Separation
Agreement (the “Revocation Period”) and any revocation shall be made by
providing a signed notice in writing, delivered personally or by fax to the
Chief Executive Officer at NBT Bancorp, 52 South Broad Street, Norwich, New
York, 13815 no later than 5:00 p.m. on the seventh calendar day following her
execution of this Separation Agreement;


(d) This Separation Agreement will not be effective or enforceable, and the
separation payments under the Employment Agreement are not required and shall
not be delivered or paid, until Executive has delivered a signed, notarized
original of this Separation Agreement to the Chief Executive Officer at NBT
Bancorp, 52 South Broad Street, Norwich, New York, 13815 and the Revocation
Period has expired without revocation of this Separation Agreement.  It is not
necessary that any Releasee sign this Separation Agreement following Executive’s
full and complete execution of it for it to become fully effective and
enforceable;



--------------------------------------------------------------------------------



 (e) Executive relied solely on her own judgment and/or that of this attorney
regarding the consideration for and the terms of this Separation Agreement and
is signing this Separation Agreement knowingly and voluntarily of her own free
will;


 (f) Executive is not entitled to the separation payments under the Employment
Agreement unless she agrees to and honors the terms of the terms of this
Separation Agreement; and


 (g) Executive has read and understands this Separation Agreement and further
understands that, subject to the limitations contained herein, it includes a
general release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of her signing of this
Separation Agreement that she may have against any Releasee.


XI. Executive understands all of the terms of this Separation Agreement, and
agrees that such terms are fair, reasonable and are not the result of any fraud,
duress, coercion, pressure or undue influence exercised by or on behalf of any
Releasee; and Executive has agreed to and entered into this Separation Agreement
and all of its terms, knowingly, freely and voluntarily.


XII.           There are no other agreements of any nature between any Releasee
and Executive with respect to the matters discussed in this Separation Agreement
with respect to the matters discussed in this Separation Agreement, except as
expressly stated herein, and in signing this Separation Agreement, Executive is
not relying on any agreements or representation, except those expressly
contained in this Separation Agreement.


XIII.          This Separation Agreement shall be governed by the laws of New
York, excluding the choice of law rules thereof.


XIV.         This Separation Agreement may be executed in counterparts, each of
which shall be deemed an original, and, when executed by all parties to this
Separation Agreement, shall constitute one and the same instrument.  Facsimile
or PDF transmissions of this Separation Agreement signed by any party hereto
shall be deemed an original counterpart and binding.










[Remainder of page intentionally left blank; signature page to follow]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement.






____________________________________ Date________________________________
Catherine M. Scarlett






STATE OF NEW YORK            


)

 
:  ss.:
 
COUNTY OF

)


                                            

       



 On the ____ day of _________, 20__, personally came _________________ and being
duly sworn, acknowledged that he is the person described in and who executed the
foregoing Separation Agreement and acknowledged that he executed same.




                             ____________________________________
                            Notary Public




NBT BANCORP INC.


By:_______________________________ Date:_________________________


Title:______________________________

--------------------------------------------------------------------------------



Appendix A


[Separation Payments]

